DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 10/09/2020.  These drawings are not entered because it is not clear what element it trying to show, no details has been provided.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the convex and concave portion of the intermediate portion (claim 10) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 10 depends from cancelled claim 2.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 7, 8, 9, 12 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Kast et al. (2008/0153066). 
Kast discloses an adapter (e.g. fig. 1A-2B) for attaching a first dental component to a second dental component, the adapter comprising: a coronal attachment portion (e.g. upper portion in fig. 1B) for attaching the adapter to first dental component; an apical attachment portion (e.g. lower portion in fig. 1B) for attaching the adapter to the second dental component; and an intermediate portion (e.g. mid portion) arranged between the coronal attachment portion-and the apical attachment portion; wherein the apical attachment portion is a protrusion defining an apical end portion of the adapter and configured/capable to be received in a corresponding recess of the second dental component, and the protrusion has a circular cross-section and is rotationally symmetric, so that the adapter is rotatable relative to the second dental component in the state of attachment of the adapter to the second dental component; the intermediate portion has a substantially annular shape (see the figures) with the annulus lying in a plane which is substantially perpendicular to the direction from the coronal attachment portion towards the apical attachment portion; further comprising a through hole .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims  4, 5,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kast et al. as applied to claim 1 above, and further in view of Dinkelacker (2006/0216672). 
Kast teaches the invention as described above but fail to teach the intermediate portion is elastically or plastically deformable in the direction from the apical attachment portion towards the coronal attachment portion and the direction from the coronal attachment portion towards the apical attachment portion; however, Dinkelacker teaches an intermediate portion elastically deformable as above. Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Kast by providing the elastic intermediate portion as claimed as taught by Dinkelacker so that the interface profile of the adapter is adapted to be interface profile with the implant, creating a restoring force which secures a screw in a tightened state to prevent it from loosening.
	Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kast et al. as applied to claim 1 above and further in view of Fischer et al. (2015/0305836).
Kast discloses the invention substantially as claimed except for snap-fit arrangement as claimed; however Fischer teaches snap-fit arrangement as claimed (see 150, 152, 134) that includes protrusion 152/150 allowing it to be pressed/snap against a wall of a dental component for securing/retaining the adapter to the dental component. Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Kast by providing the snap-fit arrangement as claimed as taught by Fischer for the reason above.
Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kast et al. as applied to claim 1 above and further in view of Marlin (2014/0205969). 
Kast discloses the invention substantially as claimed except marking as claimed; however Marlin teaches an adapter having marking 120. Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Kast by providing the marking/indicia claimed as taught by Marlin for rotational alignment purposes. 
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Patel Yogesh whose telephone number is (571) 270-3646.  The examiner can normally be reached between 9 AM – 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Johanas Jacqueline, at (571) 270-5085.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOGESH P PATEL/           Primary Examiner, Art Unit 3772